Citation Nr: 1030868	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  06-28 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, denying entitlement to the benefit sought.  

The Board previously considered and remanded this case in April 
2009. 

In January 2010, the Veteran provided additional evidence 
consisting of a January 2005 private physician's report on 
"residual functional capacity" of the lumbar spine.  However, 
an earlier copy of the report was already on file.  As such, the 
Board may consider it without first obtaining a waiver of RO 
initial jurisdiction. 


FINDING OF FACT

The Veteran is not precluded from participating in substantially 
gainful employment as a consequence of service-connected 
disability. 


CONCLUSION OF LAW

The criteria for an award of a TDIU are not met. 38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 
4.15, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2009), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) ("Pelegrini II").  A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
later codified at 38 CFR 3.159(b)(1) (2009).

Through correspondence dated from March 2005, the RO notified the 
Veteran as to each element of satisfactory notice set forth under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The notices 
advised him of the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining additional 
VA medical records, private treatment records and other Federal 
records.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002). 

The relevant notice information must have been timely sent. The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The VCAA notice 
preceded issuance of the June 2005 rating decision on appeal, and 
thus met the standard for timely notice.

The RO/AMC has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining VA outpatient records, 
and records pertaining to the receipt of disability benefits from 
the Social Security Administration (SSA).  The RO/AMC has 
arranged for the Veteran to undergo VA Compensation and Pension 
examinations. See 38 C.F.R. §4.1 (for purpose of application of 
the rating schedule accurate and fully descriptive medical 
examinations are required with emphasis on the limitation of 
activity imposed by the disabling condition).  In support of his 
claim, the Veteran has provided private treatment records.  He 
has not requested a hearing in connection with this matter.  
There is no objective indication of any additional available 
evidence or information which has not already been obtained.  The 
record as it stands includes sufficient competent evidence to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, no further action is necessary to assist the 
Veteran.

In sum, the record reflects that the facts pertinent to the claim 
being decided have been properly developed and that no further 
development is required to comply with the provisions of the VCAA 
or the implementing regulations.  That is to say, "the record 
has been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
As such, the Board will adjudicate the merits of the claim. 

Background and Analysis

Total disability ratings are authorized for any disability or 
combination of disabilities provided the schedular rating is less 
than total, where the disabled person is unable to secure and 
maintain substantially gainful employment because of the severity 
of his service-connected disabilities.  If there is only one such 
disability, it must be ratable at 60 percent or more.  Provided 
instead, there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and sufficient 
additional service-connected disability to bring the combined 
rating to at least 70 percent. 38 C.F.R. §§ 4.15, 4.16 (2009). If 
the claimant does not meet the minimum percentage rating 
requirements of § 4.16(a) for consideration of a TDIU, he or she 
may still be entitled to the benefit sought where the 
circumstances of the case present such an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards to warrant a TDIU on an extra-
schedular basis. See 38 C.F.R. § 4.16(b) (2009). 

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United 
States Court of Appeals for Veterans Claims (Court), citing its 
decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held 
that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in 
the first instance because that regulation requires that the RO 
first submit the claim to the Director of the Compensation and 
Pension Service for extraschedular consideration.  While the 
procedures for assignment of a total disability rating on an 
extraschedular basis would require referral to the RO for further 
disposition, where the record does not contain evidence that 
would render such claim plausible the Board may deny entitlement 
to an extraschedular evaluation in the first instance.  
VAOPGCPREC 6-96 (Aug. 16, 1996); see also Floyd, supra. 

The degree of impairment in occupational functioning that is 
generally deemed indicative of unemployability consists of a 
showing that the Veteran is "[in]capable of performing the 
physical and mental acts required by employment," and is not 
based solely on whether the Veteran is unemployed or has 
difficulty obtaining employment.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  Rather, the record must demonstrate some factor 
which takes the claimant's situation outside the norm of such a 
case, since the VA rating schedule already is designed to take 
into consideration impairment that renders it difficult to obtain 
and keep employment.  Id. See also 38 C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the central inquiry is whether 
the Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability. See Hatlesad v. 
Brown, 5 Vet. App. 524, 529 (1993). Other factors that may 
receive consideration in determining whether a Veteran is 
unemployable include his employment history, level of education 
and vocational attainment.  See 38 C.F.R. § 4.16(b); see also 
Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  By 
comparison, the impact of any nonservice-connected disabilities, 
or the Veteran's age, are not factors taken into consideration 
for this purpose. 38 C.F.R.  §§ 3.341, 4.16, 4.19. 
 
In addition, "marginal employment" shall not be considered 
substantially gainful employment. 38 C.F.R. § 4.16(a). See Faust 
v. West, 13 Vet. App. 342, 355 (2000).  Rather, the Court has 
accepted the definition of substantially gainful employment as 
that "at which non-disabled individuals earn their livelihood 
with earnings comparable to the particular occupation in the 
community where the Veteran resides." Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991), citing to VA Adjudication 
Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 
(December 13, 2005) (previously cited at M21-1, Part IV, 
paragraph 7.09). See also Ferraro, 1 Vet. App. at 332 
(determining that substantially gainful employment suggests "a 
living wage").

The Veteran's service-connected disabilities are comprised of 
degenerative disc disease of the lumbar spine, rated as 20 
percent disabling; radiculopathy of the right lower extremity, 
associated with degenerative disc disease of the lumbar spine, 
rated as 10 percent disabling; and bilateral hearing loss, rated 
noncompensable (at 0 percent). This is equivalent to at most a 30 
percent combined rating (under 38 C.F.R. § 4.25) for disabilities 
of a common etiology, arising out of his lumbar spine disability. 
Consequently, the Veteran does not meet the preliminary schedular 
criterion to establish entitlement to a TDIU. Regardless, his 
case may still be considered under the provisions governing 
entitlement on an extraschedular basis, under 38 C.F.R. § 
4.16(b). 

The Veteran filed a February 2005 VA Form 21-8940, Formal TDIU 
Application, upon which he indicated that he was last employed on 
a full-time basis in April 2003 conducting data research work for 
a communications company, and had not worked since that time 
ostensibly due to his service-connected lumbar spine disability.  
The Veteran's educational history consisted of a high school 
level education. 

A January 2005 report from Dr. R.A.C., private physician provides 
a residual functional capacity assessment for the lumbar spine. 
The diagnosis indicated was of spinal stenosis L3-4, L4-5, L5-S1; 
degenerative disk disease; segmental instability; and herniated 
nucleus pulposis L4-5. The prognosis was guarded.  The Veteran's 
symptoms were described as low back pain, numbness in the 
anterior thigh on the left side, fatigue, and weakness in both 
legs.  Low back pain reportedly limited the ability to walk. 
According to the physician, the Veteran's experience of pain or 
other symptoms was frequently severe enough to interfere with 
attention and concentration needed to perform even simple work 
tasks. It was further observed the Veteran could walk only one 
block without rest or severe pain, and could stand for 15 minutes 
at one time. For an eight-hour work day, it was estimated that 
the Veteran could stand/walk four hours, and sit at least six 
hours.  It was considered that the Veteran required a job that 
permitted shifting positions at will from sitting, standing or 
walking, and would also sometimes need to take unscheduled breaks 
during an eight-hour work day.  It was estimated that on average 
the Veteran would be absent from work 2 days per month as a 
result of his impairment. 

The Veteran underwent a June 2005 VA Compensation and Pension 
examination for general medical evaluation. The diagnosis was in 
pertinent part, degenerative disc disease of the lumbosacral 
spine with spinal stenosis, status post multiple surgeries, 
stable at present with chronic pain. The VA examiner further 
commented that the Veteran was experiencing low back pain and 
chronic neck pain and was physically unable to work at that time.

In December 2005 correspondence, the Veteran indicated that while 
he was not released from his prior employment due to his back 
problems, this condition still prevented him from securing new 
employment.  According to the Veteran, at his former job the 
employer was aware of his back condition and permitted him to 
periodically get up from his desk, attend meetings by 
teleconference, and take other measures to handle his medical 
condition in the workplace.  Since then, however, the Veteran 
described filling out numerous job applications with no success.  
He suspected that through an available database potential 
employers had access to his prior worker's compensation reports 
and did not want to hire him because of the risk of being subject 
to a lawsuit. 

A September 2006 administrative decision from the Social Security 
Administration indicates that the Veteran was deemed entitled to 
disability benefits from that agency, effective April 27, 2003, 
due to the diagnosis of disorders of the back (discogenic and 
degenerative). 

More recently, in compliance with the Board's prior remand 
directive, the Veteran underwent a July 2009 VA medical 
examination of the spine.  He reported having low back pain at 
level 7 out of 10, increasing to level 8 during a flare-up.  He 
did not use an assistive device such as a cane or a brace.  He 
could ambulate for one hour or one-half mile.  He had undergone 
physical therapy, injections, medications and surgeries with some 
relief of symptoms.  There was no instance of physician ordered 
bedrest in the preceding 12 months.  The Veteran stated his 
condition affected his activities of daily living, making it 
difficult for him to stand for prolonged periods of time.  He 
stated the back condition rendered him unemployable on the basis 
of employers not willing to cover him in health insurance or 
potential worker's compensation liability.  As to employment 
history, the Veteran further indicated that he was laid off from 
prior employment in 2003. Since that point he had been told by 
potential employers that they were concerned he was a liability 
due to his extensive medical history, and could not employ him.

Following physical examination, the assessment was post-surgical 
low back pain, and mild persistent right L5 radiculopathy.  The 
Veteran's range of motion was considered excellent for someone 
who had undergone such an extensive degree of fusion in the 
lumbar spine.  The VA examiner further commented that in regard 
to the Veteran's ability to obtain gainful employment, the 
Veteran acknowledged that, based on his job history, and he would 
have no difficulty doing a sedentary type job or job that allowed 
him to move about as needed from a seated position.  However, he 
could not do any job that would require prolonged standing or any 
form of lifting or manual labor.  Regarding the Veteran's ability 
to become employed based on the employer's concern for worker's 
compensation liability, the examiner deferred an opinion on this, 
stating only that current privacy laws likely provided some 
protection against an employer's review of the Veteran's medical 
records.  The examiner also found that from a medical standpoint 
alone, and per the Veteran's own declaration, there was nothing 
about his physical condition which rendered him completely 
unemployable due to the fact that he could easily do a sedentary 
type job. It was indicated that it was feasible the Veteran could 
have pain that further limited function, especially after having 
been on his feet all day long; however, to attempt to express 
this in terms of additional limitation of motion could not be 
done to any degree of medical certainty. 

The Board has considered the evidence in its entirety and finds 
that the criteria for establishing entitlement to a TDIU are not 
met.  There is competent and probative medical evidence to 
establish that the Veteran retains the capacity for substantially 
gainful employment, even if limited to a more sedentary type 
occupation due to constraints imposed by a service-connected 
lumbar spine disorder.  The July 2009 VA examiner, based upon 
objective examination as well as the Veteran's own description of 
his symptomatology, determined that the Veteran would have no 
difficulty doing a sedentary type job or job that allowed him to 
move about as needed from a seated position.  Essentially then, 
there is no indication that the Veteran is precluded from holding 
sedentary employment, similar to the type of job he previously 
held in the communications field. The July 2009 VA examination 
involved an extensive examination and medical history review, and 
offers a detailed rationale for its conclusion.  The Board 
therefore accepts this opinion as containing probative weight.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Board may 
consider and evaluate the underlying basis of an opinion on a 
medical question, and determine whether to accept such an opinion 
under the circumstances); see also Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  By comparison, the prior June 2005 
VA general examination found that the Veteran was unable to work 
due to low back and chronic neck pain, but did not exclusively 
consider the impact of service-connected disability upon 
employability as distinct from a nonservice-connected neck 
disorder. Nor did that opinion necessarily exclude more sedentary 
employment.  Nor for that matter was there any stated rationale 
or extensive discussion of the question of employability. For 
these reasons, the Board assigns greater weight to the July 2009 
VA examiner's conclusion, which is that functional capacity for 
employment in a less physically strenuous job position was 
maintained. 

The Board is well aware that the Veteran receives SSA disability 
benefits as a consequence of his back disorder.  However, the 
additional evidence before the Board strongly indicates that 
applying the criteria for VA total disability benefits, the 
Veteran still has significant retained occupational capacity. In 
any event, the SSA's decision is not binding upon the disposition 
of the TDIU claim before VA. See Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991) (indicating that while SSA's factual 
determinations are probative, the ultimate conclusions reached 
are neither binding nor controlling upon VA).

The Veteran has further contended that he has difficulty as a 
practical matter obtaining gainful employment because potential 
employers are averse to his medical history. That 
notwithstanding, the applicable law provides that the 
determinative question before VA is whether the Veteran is 
capable of employment, not whether he can find employment.  See 
Van Hoose; see also 38 C.F.R. § 4.15 (defining total disability 
as "any impairment of mind or body sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation" (emphasis added)).  Under these criteria, 
the Veteran is fully capable of gainful employment.  To the 
extent that the Veteran is concerned as to his prior medical 
history in finding a new job position, it would reasonably be 
expected that there is some measure of protection under medical 
privacy laws that would prevent potential employers from using 
such information in an unfavorable manner. In any event, the fact 
remains that for VA benefits purposes, the Veteran is not 
precluded from continued meaningful employment. 

On this basis, the Board declines to refer this case to the RO 
for consideration of whether a TDIU is warranted on an 
extraschedular basis. Therefore, the claim for a TDIU is being 
denied. The preponderance of the evidence is against this claim, 
and under these circumstances the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is denied. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


